Attachment to Advisory Action
Applicants’ amendment filed 8/22/2022 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 1 has been amended to include the limitations of claims 2 and 9, a requirement that the total amount of flame retardants (B1) and (B2) be 1-6 pbw, and that fatty acid zinc have 12-24 carbon atoms. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, those arguments by the Applicant that concern the proposed amendments are rendered moot and thus need not be addressed. However, any arguments that do relate to the rejected claims as set forth in the preceding Office action will be responded to in the discussion below.
Applicant urges the prior art uses zinc stearate for a difference purpose (processing aid and/or bubble expander) as opposed to what is set forth within the specification (flame retardant/heat stabilization enhancer). This is not found persuasive as it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Applicant’s allegation of unexpected results are unpersuasive for reasons set forth within the Office action mailed 5/20/2022, the discussion of which is incorporated herein by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764